Citation Nr: 0819211	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a 70% rating for an adjustment disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Milwaukee, Wisconsin Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for an adjustment disorder, as 
secondary to service-connected diabetes mellitus, rated 50 
percent, effective July 29, 2003.  In April 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
At the Travel Board hearing additional evidence was submitted 
with a waiver of initial AOJ consideration.

The veteran also initiated an appeal of denial of service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  A September 2005 rating decision granted 
service connection for hypertension.  Consequently, that 
matter is not before the Board.


FINDING OF FACT

Throughout the appeal period the veteran's adjustment 
disorder is reasonably shown to have been manifested by 
symptoms productive of occupational and social impairment, 
with deficiencies in most areas.  


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's adjustment 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (Code) 9440 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the specific benefit sought, 
there is no reason to belabor the impact of the VCAA on the 
matter; any error in notice timing or content is harmless.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

June 2003 private treatment records from Dr. P.N. note that 
the veteran raised the possibility of being depressed as a 
result of his diabetes.  The Zung Self-Rating Depression 
Scale was administered for screening purposes; it showed that 
the veteran was depressed.  

A June 2003 letter from C.K.D., R.N., states that (in 1999) 
the veteran and his wife had consulted her for diabetes 
education.  His affect, mannerisms, and communication clearly 
illustrated an extremely angry, frustrated, and depressed 
individual.  In her opinion, his emotional and psychological 
state negatively impacted his disease management process.  

August 2003 to December 2003 VA treatment records show that 
the veteran was moderately depressed, finding little interest 
or pleasure in activities he once enjoyed, and was easily 
angered and short-tempered.  

January 2004 to May 2007 VA treatment records show that the 
veteran endorsed major signs of depression, including 
increased irritability, decreased motivation and energy, and 
withdrawal and preferences to be alone.  He was, at various 
times, prescribed anti-depressants, which he declined to take 
as he did not have a favorable view of medication.

On January 2004 VA examination, the veteran described his 
mood as "angry and grumpy."  His affect ranged from calm to 
visibly angry when discussing his diabetes.  The examiner 
stated that it appeared that the veteran's depressed mood 
interfered with his home life, work life, routine activities, 
and his daily motivation.  Adjustment disorder, chronic with 
depressed mood and impulse control disorder were diagnosed.  
In the examiner's opinion, these affected the veteran's life 
moderately in both social and occupational functioning.  

A June 2004 letter from the veteran's friend and former work 
supervisor, J.H.S., Jr., states that he has known the veteran 
for over 20 years and that their families frequently 
socialized.  Over the years, he had seen the veteran 
deteriorate mentally and physically, such that he had even 
contemplated seeking assistance from either their workplace's 
Critical Incident Stress Debriefing team or Employee 
Assistance Program due to the veteran's extreme mood swings, 
weight loss, lack of appetite, and depression.

In a letter from T.S., the veteran's former co-worker, 
received in September 2004,  he stated that he had known the 
veteran for about 8 years and, on many past occasions, he and 
his wife had socialized with the veteran and his wife.  
However, 3 years prior, the veteran began to withdraw 
socially and to express dissatisfaction with both his job and 
the people with whom he worked, especially management.  The 
veteran's shift in attitude strained their friendship.  In an 
April 2007 letter, T.S. advised that the veteran had 
distanced himself socially from his friends and always seemed 
angry with either his job or co-workers.

In a letter from a VA nurse received in November 2005, she 
states that the veteran was first seen in August 2003.  Since 
then, his chief complaint has been unresolved anger towards 
his medical diagnosis of diabetes.  He denied suicidal and 
homicidal ideation, but was rude and angered easily.  He 
admitted to general irritation with people, loss of desire to 
exercise, loss of enjoyment in life, and loss of sexual 
desire.  He slept only 5-6 hours each night with two wake 
periods that were not restful.  He reported being unhappy 
with his employment and home life, but felt powerless to do 
anything about either.  When he found the energy to do 
anything, he preferred activities where he could be alone, 
such as hunting or fishing.  It was the nurse's opinion that 
the veteran's depressive symptoms affected every aspect of 
his life, including the management of his diabetes.  It was 
also her opinion that he had been able to maintain gainful 
employment only because of his long-association with his 
supervisors.

On March 2007 VA examination, the veteran continued to report 
general irritability, anger, and dysphoria.  He described 
himself as a loner with few close relationships other than 
with his two sons.  He described a detached relationship with 
his wife, noting that he also suffered from erectile 
dysfunction but did not want any medication for it as he 
lacked all sexual desire.  He also admitted to significant 
disagreements with the management and supervisors at his 
workplace, and crying spells.  

In a May 2007 statement, the veteran reported that he thought 
about suicide several times a week, usually when he is alone 
and driving, and had also noticed an increase in irritability 
and memory problems.  

A March 2008 letter from the veteran's private healthcare 
provider, V.A.P., D.O., states that the veteran has severe 
depression and post-traumatic stress disorder and is very 
angry due to his diabetes and its complications.  He has 
become a loner, does not want to be around other people, and 
does not envision a future for himself.  

At the April 2008 Travel Board hearing, the veteran testified 
that he had been a corrections officer for 24 years.  In May 
2007 he retired early because he was always irritated, angry, 
and depressed, was having trouble getting along with his 
supervisors, and had difficulties coping with the stresses of 
the job.  He related that he was unable to advance in his 
career as a corrections officer because, after his diabetes 
diagnosis and resulting adjustment disorder, he lost interest 
in his job.  Currently, he had a seasonal job at a golf 
course.  He reported that on occasion he had altercations 
with people at the golf course; hence, he preferred 
assignments that were of a solitary nature.  
It was also noted at the veteran's Travel Board hearing that 
VA treatment records show that he does not consistently 
follow diabetes management suggestions from his healthcare 
providers.  He admitted that his adjustment disorder 
negatively impacts his ability to effectively manage his 
diabetes, and that he is reluctant to take insulin shots.  He 
also stated that he does not receive psychiatric treatment 
because he does not want it.  He had tried two psychiatric 
medications in the past, but discontinued them due to side 
effects of headaches and nausea.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earnings capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's adjustment disorder has been rated 50 percent 
under 38 C.F.R. § 4.130, Code 9440.  To warrant the next 
higher (70 percent) rating, the evidence must show that there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The veteran specifically seeks the next higher (70 percent) 
rating for his adjustment disorder, and on longitudinal 
review of the evidentiary record the Board concludes that 
such rating is warranted.  It is reasonably shown in the 
record that the veteran's adjustment disorder has negatively 
impacted his work, family, and social life; in short, it has 
produced occupational and social impairment with deficiencies 
in most area.  Significantly, there is substantial evidence 
that due to associated unprovoked irritability, difficulty 
adapting to stressful circumstances, and inability to 
maintain relationships, the psychiatric disability impacted 
on the veteran's employment as a corrections officer, to the 
extent that he was unable to advance in the job, and took an 
early retirement, and that his current seasonal employment is 
more sheltered in nature.  Furthermore, he has pulled away 
emotionally from his wife and distanced himself from his 
friends, and reports ongoing increased irritability at people 
and loss of interest in life.  These symptoms have caused him 
to become a loner and to have occasional, random outbursts of 
temper as well as suicidal ideations.  The Board finds the 
veteran's statements describing his symptoms and limitations 
to be competent lay evidence.  See Caldwell v. Derwinski, 1 
Vet. App. 466 (1991) (lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's depression, impaired impulse control; 
forgetfulness and absent-mindedness; difficulty adapting to 
stressful situations, and inability to establish and maintain 
effective relationships with his family, co-workers, and 
friends, present a disability picture reasonably reflecting 
occupational and social impairment with deficiencies in most 
areas; consequently, a 70 percent rating is warranted.  

While records at various points in time during the appeal 
period present a more detailed picture of the veteran's 
psychiatric disability, they do not show distinct periods of 
time when deficiencies in most areas due to psychiatric 
symptoms were not shown.  Consequently, the Board finds that 
a 70 percent rating is warranted for the entire appeal 
period, and that "staged" ratings are not warranted.   

While the veteran has specifically requested a 70 percent 
rating for his service connected psychiatric disability, the 
Board has also further considered whether a still higher (100 
percent) schedular rating might be warranted.  Inasmuch as 
total occupational and social impairment due to psychiatric 
symptoms is not shown at any time during the appeal period, 
the Board concludes that a further increase in the schedular 
rating (to 100 percent) is not warranted.  


ORDER

A 70 percent rating is granted for the veteran's adjustment 
disorder, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


